Citation Nr: 1022446	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to June 
1980 with subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In April 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist requires VA to make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  The Board 
finds that a remand is necessary in order to request the 
medical records that were identified by the Veteran at her 
hearing.  The Board notes that some of these records will be 
associated with the Veteran's own military service, while 
others classify her as her husband's dependent wife.  

At her April 2010 hearing, the Veteran testified that she has 
received medical treatment for hypertension since her 
separation from service.  She reported that, while she was 
discharged from active duty due to her pregnancy, she 
received treatment from Army hospitals both as a dependent 
spouse of a serviceman and as a member of the Reserves.  At 
her hearing, she reported having sought medical treatment at 
Womack Army Hospital at Fort Bragg, North Carolina; at 
Kimbrough Army Hospital in Fort Meade, Georgia; and at Winn 
Army Hospital at Fort Stewart, Georgia.  She also reported 
having been treated at Army hospitals in Washington State; 
San Antonio, Texas; and Fort Benning, Georgia.  The 
transcript also refers to treatment in 1989 and the early 
1990s at a "Fort Bennett," but it is unclear whether she is 
referring to Fort Benning.  The hearing transcript also 
reflects that she reported having been treated in Germany, 
including in Nuremberg.

The Board has reviewed the claims file and notes that VA has 
requested and received the Veteran's medical records from 
Fort Benning, Georgia, and received a letter from Womack Army 
Hospital at Fort Bragg, North Carolina, in December 2007 
indicating that none of the Veteran's records could be 
located.  The Veteran herself has submitted records from 
Womack Army Hospital and from Fort Benning.  Otherwise, there 
is no indication that any additional records have been 
requested, and it appears that this may be because some 
pertinent medical records were first identified by the 
Veteran during her hearing.  

The Board further notes that the record contains periodic 
examination and medical history reports from the Veteran's 
Reserve service.  According to the Veteran's April 2010 
testimony, however, it appears these records may be 
incomplete.  The Board has reviewed the records and finds no 
post-service Reserve records from prior to 1997.  On remand, 
the AMC should obtain all available military records from the 
Veteran's Reserve service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records 
that are associated with the Veteran's 
Reserve service, including any periodic 
examination and medical history reports.  
This request should encompass any 
treatment that was received by the Veteran 
as a dependent wife of her husband.



2.  Send the Veteran a letter requesting 
that she identify the Army medical 
facilities at which she has obtained 
treatment.  In particular, ask the Veteran 
to identify any pertinent facilities in 
Washington State; San Antonio, Texas; and 
Germany.  

3.  After the above has been accomplished, 
obtain any outstanding medical records 
identified by the Veteran in response to 
the development letter, as well as any 
records from Kimbrough Army Hospital in 
Fort Meade, Georgia; and from Winn Army 
Hospital at Fort Stewart, Georgia.  These 
requests should encompass any treatment 
that was received by the Veteran as a 
dependent wife of her husband.

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


